UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7191


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

GEORGE PERRY, a/k/a Fuzz,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:07-cr-00153-RAJ-JEB-1)


Submitted:   November 21, 2013            Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Perry, Appellant Pro Se. Eric Matthew Hurt, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          George Perry appeals the district court’s margin order

denying his motion to reopen the appeal period in his criminal

case so that he may challenge alleged sentencing amendments by

the court.    We have reviewed the record and found no qualifying

order for which he sought a motion to reopen the appeal period.

Accordingly, we affirm the district court’s order.               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2